Citation Nr: 1030167	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for sinusitis/rhinitis.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1985 to November 
1996.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the appellant's claims for entitlement to 
service connection for allergic rhinitis and asthma.

In March 2010, a Travel Board hearing was held and a transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the appellant should be provided with a VA 
examination.  VA is required to provide a medical examination or 
obtain a medical opinion if VA determines it is necessary to 
decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  An 
examination is required when there is evidence of a current 
disability, evidence establishing an in-service event, injury or 
disease, an indication that the current disability may be related 
to service, and insufficient evidence to decide the case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant claims that she has had sinusitis/rhinitis and 
asthma since service.  The appellant's post-service medical 
records indicate that she has been treated for allergic rhinitis 
and asthma.  A February 2007 medical record from Premier Medical 
Group reflects that the appellant has allergic rhinitis with 
acute sinusitis.  November 2006 treatment records from Gateway 
Medical Center indicate that she was seen in the emergency room 
for sinusitis.  An April 2003 Physical Profile report from the 
Army Reserves reflected that the appellant had asthma.

A January 1996 service treatment record indicates that the 
appellant had chronic nasal congestion and was diagnosed with 
perennial rhinitis.  An October 1996 service treatment record 
indicates that the she had chronic nasal congestion and chronic 
rhinitis.  An October 1996 radiologic examination report found 
the appellant had right choanal hypoplasia, but there was no 
evidence of chronic or acute sinusitis.  An October 1996 medical 
examination report upon discharge from service reflected that the 
appellant had moderate congestion, and noted that she had 
perennial allergic rhinitis.  In an October 1996 Report of 
Medical History, the appellant indicated that she had a history 
of ear, nose, or throat trouble, sinusitis and hay fever.  

As there is evidence that the appellant has a current sinus 
disability, her service treatment records indicate that she was 
treated for allergic rhinitis and sinusitis in service, and she 
claims that she has had symptoms of allergic rhinitis and 
sinusitis since service, the Board finds a VA examination is 
needed to determine whether the appellant has sinusitis/rhinitis 
and/or asthma that is related to service.

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Additionally, during the March 2010 hearing, the appellant stated 
that she was treated for sinusitis and asthma by Dr. K. at 
Premier Medical Group within the past month.  The most recent 
medical records from Dr. K. date to February 2007.  (See March 
2010 Hearing Transcript, at pages 8, 13).  Therefore, records 
from Dr. K. from February 2007 to present should be obtained.

The appellant's complete VA treatment records are not in the 
claims folder.  During her March 2010 hearing, she indicated that 
she has received treatment at the VA Medical Center in Nashville, 
Tennessee.  (See March 2010 Hearing Transcript, at page 8).  The 
only VA treatment record in the claims folder is a July 2008 VA 
examination report (which is unrelated to the current issues on 
appeal).  Therefore, the appellant's VA treatment records should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA 
treatment records, to include records from 
the VA Medical Center in Nashville, 
Tennessee.  If no records are available, the 
claims folder must indicate this fact.   

2. Obtain the appellant's treatment records 
from Dr. K. at Premier Medical Group from 
February 2007 to present.  If no such records 
are available, the claims folder must 
indicate this fact.

3.  After obtaining any requested medical 
records, schedule the appellant for a VA 
examination to determine the following:

*	Identify all sinus and respiratory 
disorders, to include sinusitis, 
allergic rhinitis, and asthma, and 
specify whether the conditions are 
chronic or seasonal.  

*	Determine whether it is at least as 
likely as not that any diagnosed sinus 
or respiratory disorder, to include 
sinusitis, allergic rhinitis, and 
asthma, is etiologically related to 
service, to include the October 1996 in-
service treatment for chronic nasal 
congestion and chronic rhinitis.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims 
folder and this fact should be noted in the 
accompanying medical report.

4.  Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for sinusitis/allergic rhinitis and asthma.  
If any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect her claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


